Case 1:20-cv-00038-SOM-KJM Document 1 Filed 01/28/20 Page 1 of 16   PageID #: 1




 DANIEL J. O’MEARA                    9890
 REBECCA LEIBOWITZ                    10890
 LEGAL AID SOCIETY OF HAWAI‘I
 924 Bethel Street
 Honolulu, HI 96813
 Telephone: (808) 536-4302
 Facsimile: (808) 527-8088
 dan.omeara@legalaidhawaii.org
 rebecca.leibowitz@legalaidhawaii.org

 Attorneys for Plaintiff
 KRISTIN VERA CRUZ

                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF HAWAI‘I

 KRISTIN VERA CRUZ,               ) CIVIL NO. __________
                                  )
                Plaintiff,        )
                                  )
        vs.                       ) COMPLAINT AND JURY
                                  ) DEMAND; SUMMONS
 CHARLES H. AKI; ANDREA AʻANA; )
 POMAIKAI HOLDINGS Inc. D/B/A )
 REMAX PROPERTIES; AND BMBN )
 HAWAII L.P.                      )
                                  )
                Defendants.       )
 ________________________________ )


                     COMPLAINT AND JURY DEMAND

       COMES NOW Plaintiff KRISTIN VERA CRUZ (“Plaintiff”) by and through

 her undersigned attorneys, and submits her Complaint against Defendants

 CHARLES H. AKI (“Defendant Aki”), ANDREA AʻANA (“Defendant Aʻana”),
Case 1:20-cv-00038-SOM-KJM Document 1 Filed 01/28/20 Page 2 of 16               PageID #: 2




 POMAIKAI HOLDINGS INC. D/B/A REMAX PROPERTIES (“REMAX”), and

 BMBN HAWAII L.P. (“BMBN”). Defendant Aki, Defendant Aʻana, REMAX, and

 BMBN are collectively referred to as the “Defendants” herein. The Plaintiff is

 seeking declaratory relief, injunctive relief damages, and attorneys’ fees and costs

 for unlawful housing discrimination based on familial status and disability in

 violation of the Fair Housing Act, 42 U.S.C. §§3601 et seq., and Hawaii Revised

 Statutes (“HRS”) Chapter 515, including, §§ 515-3(1-5), 515-3(9), 515-16(1), 515-

 16(2), and 515-16(7). For her Complaint against Defendants, Plaintiff alleges and

 avers as follows:

                            JURISDICTION AND VENUE

        1.     This Court has jurisdiction in this matter under 28 U.S.C. §§ 1331, § 1343

 and 42 U.S.C. § 3613(a).

        2.     The Court has supplemental jurisdiction over Plaintiff’s related state law

 claims pursuant to 28 U.S.C. § 1367(a) because those claims derive from a common

 nucleus of operative fact as Plaintiff’s federal causes of action. Plaintiff’s federal and

 state law claims all challenge Defendants’ familial status-based housing discrimination

 against Plaintiff.

        3.     Venue is proper in this U.S. District Court for the District of Hawaii

 pursuant to 28 U.S.C. § 1391 because all claims arose in this District, the Plaintiff




                                             2
Case 1:20-cv-00038-SOM-KJM Document 1 Filed 01/28/20 Page 3 of 16              PageID #: 3




 resides in this District, and, at all relevant times, the Defendants were doing business

 in the District.

                                        PARTIES

        4.     Plaintiff Kristin Vera Cruz is a resident of the State of Hawaii, island of

 Hawaiʻi, and resides with her two minor biological children and four minor children

 for whom she is a legal guardian and approved foster parent, in a unit at 45 Amauulu

 Dr. Unit C. Hilo, HI 96720 (the “Property”). The Property is located in a multi-unit

 property with the address 45 Amauulu Dr. Hilo, HI 96720 (“45 Amauulu Dr.”).

        5.     Defendant REMAX is registered as a Domestic Profit Corporation with

 the Department of Commerce and Consumer Affairs for the State of Hawaii with a

 business address of 88 Kanoelehua Ave. Unit 105, Hilo, Hawaii 96720. REMAX at

 all relevant times, provided property management services at 45 Amauulu Dr.

        6.     REMAX is a “person” engaging in a real property transaction within the

 meaning of HRS § 515-2 and HAR § 12-46-302 amd 42 U.S.C. § 3602.

        7.     Defendant Aʻana is a real estate professional and associate of REMAX

 PROPERTIES and . At all relevant times she has been directly involved with property

 management services at the Property.

        8.     Defendant Aʻana is a “person” engaging in a real property transaction

 within the meaning of HRS § 515-2 and HAR § 12-46-302 and 42 U.S.C. § 3602.




                                             3
Case 1:20-cv-00038-SOM-KJM Document 1 Filed 01/28/20 Page 4 of 16           PageID #: 4




       9.     Defendant Aki is a real estate professional and owner and agent of

 REMAX Properties. He is listed on the lease for the Property as the Broker-in-Charge.

       10.    Defendant Aki is a “person” engaging in a real property transaction

 within the meaning of HRS § 515-2 and HAR § 12-46-302 and 42 U.S.C. § 3602.

       11.    Defendant Aki is the principal real estate broker for Defendant Pomaikai

 Holdings, Inc d/b/a REMAX Properties.

       12.    As the principal broker of REMAX, Defendant Aki is responsible for

 management and supervision of the brokerage firm including, among other

 responsibilities, developing policies and procedures for handling real estate

 transactions and ensuring that all association licensees are provided information and

 training on licensing laws as well as other related rules and laws under HRS §467-16.

       13.    BMBN is registered as a Domestic Limited Partnership with the

 Department of Commerce and Consumer Affairs for the State of Hawaii with a

 business address of P.O. Box 1416 Kilauea, Hawaii 96754. BMBN is the fee-simple

 property owner of the Property.

       14.    BMBN is a “person” engaging in a real property transaction within the

 meaning of HRS § 515-2 and HAR § 12-46-302 and 42 U.S.C. § 3602.

       15.    BMBN is a vicariously liable for discriminatory housing practices by its

 agent (REMAX) under 24 CFR 100.7(b), specifically, “a person is vicariously liable

 for a discriminatory housing practice by the person’s agent or employee, regardless of


                                           4
Case 1:20-cv-00038-SOM-KJM Document 1 Filed 01/28/20 Page 5 of 16                PageID #: 5




 whether the person knew or should have known of the conduct that resulted in a

 discriminatory housing practice, consistent with agency law.”

                                       SUMMARY

       16.     This action arises from events that took place after Plaintiff, under

  emergency circumstances, brought four children into her home for foster care,

  approved by the State Department of Human Services. Upon being informed by

  Plaintiff of these facts Defendants REMAX and Aʻana told Plaintiff she was violating

  her lease by allowing the foster children to live with her. Defendants claimed that they

  could not allow Plaintiff to stay in the apartment because of occupancy codes,

  notwithstanding explicit State law to the contrary. Defendants REMAX and Aʻana

  sent a letter to Plaintiff’s Section 8 case worker stating that Plaintiff’s lease would be

  terminated. In violation of Plaintiff’s rights to be free from discrimination in housing,

  Defendants REMAX and Aʻana threatened to evict her from her home, steered her to

  a property that Defendants then claimed would not accommodate her family because

  of its size and location on the third floor and such Defendants then steered her to a

  single family home in a remote area far from the children’s schools. Plaintiff requested

  an extension of her lease to give her time to find a unit in or near her neighborhood as

  a disability-related reasonable accommodation under 42 U.S.C. §3604(f). Defendants

  denied such accommodation.




                                             5
Case 1:20-cv-00038-SOM-KJM Document 1 Filed 01/28/20 Page 6 of 16            PageID #: 6




                              FACTUAL BACKGROUND

       17.    Plaintiff began living at the Property on February 19, 2019 with her two

 minor biological children.

       18.    Plaintiff rented the unit with rental assistance from the Section 8 rental

 payment program (“Section 8”) administered by the County of Hawaiʻi.

       19.    On August 19, 2019, Plaintiff and her fiancé were given temporary

 guardianship through power of attorney for four minor children, K.H., M.L.M,

 M.M.M., and L.M (the “Foster Children”), through the children’s biological mother.

       20.    The Foster Children did not immediately come to live with Plaintiff

 because Plaintiff’s grandmother passed away.

       21.    On November 27, 2019, the biological mother of The Foster Children

 was involved in a motor vehicle incident and suffered near-fatal injuries. Emergency

 placement for the children was needed.

       22.    On December 4, 2019, the State of Hawaiʻi placed the Foster Children in

 the care of Plaintiff and her fiancé, through a foster care agreement.

       23.    Because Plaintiff’s fiancé was then residing at a worksite in a structure

 lacking running water the Foster Children came to live at the Property. Plaintiff’s

 fiancé joined them as well to assist with their care but also maintained his own

 residence at the worksite.




                                            6
Case 1:20-cv-00038-SOM-KJM Document 1 Filed 01/28/20 Page 7 of 16              PageID #: 7




         24.   On or around December 4, 2019, Plaintiff informed Defendant Aʻana of

 the emergency situation and let her know that her fiancé and the Foster Children would

 be living with her.

         25.   On or around December 4, 2019, Defendant Aʻana informed Plaintiff that

 she was in violation of her lease for allowing the Foster Children and her fiancé to live

 with her.

         26.   In mid-December, Plaintiff’s Section 8 caseworker informed her that she

 had received a letter from REMAX stating that Plaintiff needed to move from the

 Property by January 27. Plaintiff was never provided a copy of this letter by

 Defendant. Plaintiff obtained a copy from her Section 8 caseworker on December 23,

 2019.

         27.   In mid-December, Defendant Aʻana and REMAX employee Sierra (last

 name unknown), began identifying other rental units for Plaintiff and her family.

         28.   Plaintiff viewed a three-bedroom unit in mid-December suggested by

 REMAX but then was told the next day that it had already been rented.

         29.   REMAX through its employee Sierra offered to show Plaintiff another

 three-bedroom room apartment but then told her that the owner of the unit would not

 accommodate her family because it was only a three bedroom and it was on the third

 floor. Sierra sent her a text message stating that the owner would not accommodate her

 because she “had too many.”


                                            7
Case 1:20-cv-00038-SOM-KJM Document 1 Filed 01/28/20 Page 8 of 16              PageID #: 8




        30.   Sierra identified a three bedroom house in the Hawaiʻi Beaches

 subdivision area that was available with an address of 15-288 Honu St. Apt. A. This

 property is also owned by Defendant BMBN.

        31.   Plaintiff was concerned that this rental in the Hawaiʻi Beaches area was

 too far away for her to be able to keep the Foster Children in their current schools.

        32.   Sierra also told Plaintiff that if she were to take the Hawaiʻi Beach rental

 house Plaintiff’s fiancé and the Foster Children would have to move there immediately

 and pay a $1,350 security deposit and $1,350 rent a month until the Section 8 program

 approved the unit at which point the whole family could move to the Hawaiʻi beaches

 house and use their Section 8 housing assistance benefit there, which is not consistent

 with Section 8 requirements.

        33.   Plaintiff then requested the extension of her tenancy at the Property as a

 formal reasonable accommodation request (“RAR”) so that her family could address

 their mental health needs and have time to search for housing near the children’s school

 and avoid homelessness.

        34.   This RAR was addressed to REMAX, Defendant Aʻana, and Defendant

 Aki.

        35.   The request was denied in writing by Defendant Aʻana who informed

 Plaintiff on January 24, 2019 that she would not extend her tenancy.




                                            8
Case 1:20-cv-00038-SOM-KJM Document 1 Filed 01/28/20 Page 9 of 16                PageID #: 9




                              INJURIES TO PLAINTIFF

       36.    As the result of each Defendant’s unlawful actions, Defendants

 discriminated against Plaintiff on the basis of familial status and disability. As a result

 of Defendants’ discriminatory conduct, actions and inactions described above, the

 Plaintiff has suffered, continues to suffer, economic loss, emotional distress, and the

 deprivation of her federally and state protected rights to exercise and enjoy housing

 opportunities without regard to familial status and disability.

       37.    Plaintiff is now faced with the immediate threat of homelessness for

 herself and her six children. She is concerned that eviction could lead to the loss of her

 Section 8 benefits and that homelessness could jeopardize her wellbeing and the

 wellbeing of her biological and the Foster Children.

       38.    If Plaintiff does not have stable housing she may lose custody of the

 Foster Children and she worries that there are no other family members who will be

 able to take custody of them.

       39.    Defendants are liable for violations of Plaintiff’s rights under the federal

 Fair Housing Act and relevant state law because at all times relevant hereto,

 Defendants were acting or refusing to act through their employees, agents, and/or

 representatives as alleged in this Complaint, and are liable on the basis of the acts and

 omissions of their employees, agents, and/or representatives.




                                             9
Case 1:20-cv-00038-SOM-KJM Document 1 Filed 01/28/20 Page 10 of 16                 PageID #: 10




         40.    In acting or failing to act as alleged herein, each employee or officer of

  Defendants was acting in the course and scope of his or her actual or apparent authority

  pursuant to such agencies or entity, or the alleged acts or omissions of each employee

  or officer as agent were ratified and adopted by Defendants as principals.

         41.    Defendant’s unlawful conduct described above was willful, intentional,

  and knowing and/or was implemented with callous and reckless disregard for

  Plaintiff’s statutorily protected rights.

                                      COUNT ONE
                       Violations of the Federal Fair Housing Act

         42.    All prior allegations and averments in this Complaint above are

  incorporated herein by reference, as if fully set forth herein.

         43.    Through Defendants’ acts as described above, including the acts of their

  employees, agents, and/or representatives, Defendants violated 42 U.S.C. § 3604(a),

  which makes it unlawful to refuse to rent a dwelling or otherwise make a dwelling

  unavailable to any person because of familial status.

         44.    Through Defendants’ acts as described above, including the acts of their

  employees, agents, and/or representatives, Defendants violated 42 U.S.C. § 3604(b),

  which makes it unlawful to discriminate against any person in the terms, conditions,

  or privileges of the rental of a dwelling, or in the provision of services and facilities in

  connection therewith, because of familial status.



                                              10
Case 1:20-cv-00038-SOM-KJM Document 1 Filed 01/28/20 Page 11 of 16              PageID #: 11




        45.     Through Defendants’ acts as described above, including the acts of their

  employees and/or agents, Defendants have violated 42 U.S.C. § 3604(c), which makes

  it, inter alia, unlawful to make or cause to be made any statement relating to the rental

  of a dwelling that indicates any preference or limitation based on familial status.

        46.     Through Defendants’ acts as described above, including the acts of their

  employees, agents, and/or representatives, Defendants violate 42 U.S.C. § 3604(d),

  which makes it unlawful to represent that any dwelling is not available for inspection,

  sale or rental when such dwelling is in fact so available.

        47.     Through Defendants’ acts as described above, including the acts of their

  employees, agents, and/or representatives, Defendants violated 42 U.S.C. § 3604(f),

  which makes it unlawful to refuse to rent a dwelling or otherwise make a dwelling

  unavailable to any person because of a handicap of that person or persons associated

  with them including by refusing to make reasonable accommodations to rules, policies,

  practices or services in order for a handicapped person to have equal use and enjoyment

  a dwelling.

        48.     Defendants’ acts and conduct in violation of the Fair Housing Act, and

  regulations promulgated thereunder, caused Plaintiff injury.




                                             11
Case 1:20-cv-00038-SOM-KJM Document 1 Filed 01/28/20 Page 12 of 16               PageID #: 12




                                  COUNT TWO
    Violations of Hawaii Revised Statutes Chapter 515 – Discrimination in Real
  Property Transactions and Related Hawaii Administrative Rules Subchapter 20

        49.    All prior allegations and averments in this Complaint above are

  incorporated herein by reference, as if fully set forth herein.

        50.    Through Defendants’ acts as described above, including the acts of their

  employees, agents, and/or representatives, Defendants violated HRS § 515-3(1) and

  HAR § 12-46-305(1) and HAR § 12-46-307(1) by refusing to add the foster children

  and Plaintiff’s fiancé to the Plaintiff’s lease which was a discriminatory refusal to

  engage in a real estate transaction based on familial status.

        51.    Through Defendants’ acts as described above, including the acts of their

  employees, agents, and/or representatives, Defendants violated HRS § 515-3(1) and

  (2) and HAR § 12-46-305(1) and HAR § 12-46-307(4) by terminating Plaintiff’s lease

  because she added her fiancé and foster children to her family which was a

  discriminatory refusal to engage in a real estate transaction based on familial status and

  marital status. HAR § 12-46-307(4) makes it unlawful to impose against a person

  because of familial status, by way of any action to evict, terminate the tenancy, or

  refuse to engage in a real estate transaction, occupancy limits on a housing

  accommodation which is currently occupied by such person, unless justified by

  business necessity by demonstrating that such limits are required by county buildings

  codes established to promote public safety, and if the person has asked the owner,


                                              12
Case 1:20-cv-00038-SOM-KJM Document 1 Filed 01/28/20 Page 13 of 16              PageID #: 13




  person engaging in a real estate transaction, real estate broker, or salesperson to apply

  for a variance or exemption from the county, the application for variance or exemption

  has been denied.

        52.    Through Defendants’ acts as described above, including the acts of their

  employees, agents, and/or representatives, Defendants violated HRS § 515-3(1,3,5 and

  6) and HAR § 12-46-305(5) and HAR § 12-46-307(1)by steering Plaintiff to specific

  housing that it deemed suitable for her family.

        53.    Through Defendants’ acts as described above, including the acts of their

  employees, agents, and/or representatives, Defendants violated HRS § 515-3(1) and

  and HAR § 12-46-307(2 and 3) by imposing house rules and occupancy rules on

  Plaintiff and her family because of her familial status and which had the effect of

  discriminating against Plaintiff because of her familial status.

        54.    Through Defendants’ acts as described above, including the acts of their

  employees, agents, and/or representatives, Defendants violated HRS § 515-3(2) and

  (6) and HAR § 12-46-305(2) and HAR § 12-46-307(1) and (7) by subjecting Plaintiff

  to unequal terms and conditions by attempting to require that her fiancé and foster

  children pay an additional fee to rent another property while they awaited the transfer

  of her Section 8 benefits.

        55.    Through Defendants’ acts as described above, including the acts of their

  employees, agents, and/or representatives, Defendants violated HRS § 515-16(1), (3),


                                             13
Case 1:20-cv-00038-SOM-KJM Document 1 Filed 01/28/20 Page 14 of 16             PageID #: 14




  (6) and (7), including by making statements that indicated an intent to discriminate

  against Plaintiff because of her familial status.

        56.      Through Defendant’s acts as described above, including acts of their

  employees, agents, and/or representatives, Defendants violated HRS § 515-16(1) by

  retaliating against Plaintiff because she sought to exercise her rights under HRS

  Chapter 515.

        57.      Through Defendant’s acts as described above, including acts of their

  employees, agents, and/or representatives, Defendants violated HRS § 515-3(9) but

  informing Plantiff that they would not allow her to remain in her housing as a

  reasonable accommodation while she sought alternative housing.

        58.      Through Defendants’ acts as described above, including the acts of their

  employees, agents, and/or representatives, Defendants violated HRS § 515-16(2)

  which makes it unlawful to aid or abet another in act of housing discrimination.

        59.      Defendants’ acts and conduct in violation of HRS Chapter 15, and related

  Hawaii Administrative Rules Subchapter 20, caused Plaintiff injury.

                                     COUNT THREE
                                     Punitive Damages

        60.      All prior allegations and averments in this Complaint above are

  incorporated herein by reference, as if fully set forth herein.

        61.      The unlawful acts complained of above, perpetrated against Plaintiff, by

  Defendants as the evidence at a trial may show, were done in a willful, wanton, and/or
                                              14
Case 1:20-cv-00038-SOM-KJM Document 1 Filed 01/28/20 Page 15 of 16            PageID #: 15




  reckless manner in complete disregard of the rights and feelings of Plaintiff for which

  Plaintiff is entitled to an award of punitive and exemplary damages to be determined

  in accordance with Plaintiff’s proof at trial before a jury.

                               DEMAND FOR JURY TRIAL

         Pursuant to Federal Rules of Civil Procedure Rule 38(b), Plaintiff demands a

  trial by jury of all issues so triable.

                                   PRAYER FOR RELIEF

         WHEREFORE Plaintiff Kristin Vera Cruz prays that judgment be entered

  against each and every Defendant, in favor of Plaintiff, with relief by this Court as

  follows:

     A. Enter a declaratory judgment finding that the foregoing actions of Defendants

         violate the Fair Housing Act, 42 U.S.C. § 3604(a)-(d) and (f) and Hawaii

         Revised Statutes §§ 515-3(1-6) and (9), 515-16(2), and HRS § 515-16(7) and

         related Hawaii Administrative Rules §§ 12-46-305, 12-46-307, and 12-46-

         310;

     B. Enter a judgment for compensatory damages to Plaintiff in an amount to be

         proved at trial before jury that would fully compensate Plaintiff for the

         economic loss and emotional distress resulting from Defendants’ unlawful

         discrimination;




                                              15
Case 1:20-cv-00038-SOM-KJM Document 1 Filed 01/28/20 Page 16 of 16          PageID #: 16




     C. Award punitive damages in an amount to be determined by the jury that would

        punish Defendants for the willful, wanton, and reckless conduct alleged herein

        and that would effectively deter similar conduct in the future;

     D. Award Plaintiff her reasonable attorneys’ fees and costs as permitted under

        the federal Fair Housing Act and HRS Chapter 515; and

     E. Order such other and further relief as this Court deems just and equitable.




        DATED: Honolulu, Hawaii, January 28, 2020.



                                            /s/Rebecca Leibowitz
                                            REBECCA LEIBOWITZ
                                            DANIEL J. O’MEARA
                                            Attorneys for Plaintiff
                                            KRISTIN VERA CRUZ




                                           16
